El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El artículo 350 del Código de Enjuiciamiento Criminal lee como sigue:
“Se establece una apelación presentando al secretario del tribunal en que estuviere archivada la sentencia o providencia apelada, el escrito de apelación, con entrega de las copias correspondientes al abogado de la parte contraria.”
El Pueblo solicita la desestimación del presente recurso por no haber sido notificado el escrito de apelación al fiscal. El apelante sostiene que la sección citada no es aplicable a un delito menos grave, del cual fue convicto el acusado en este caso. Las secciones 6060 y 6061 de la Compilación de 1911 — aunque no hacen necesaria la notificación al fiscal — no son aplicables a apelaciones de las cortes de distrito para ante este tribunal. El artículo 347 del Código de Enjuicia-miento Criminal dispone que:
“El acusado puede apelar: 1. De una sentencia condenatoria definitiva.”
Una convicción por un delito menos grave está comprendida en tal disposición.

Debe desestimarse la apelación.